Citation Nr: 0705749	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to April 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss, tinnitus, and a left 
knee disorder.  In a June 2003 rating decision service 
connection for bilateral hearing loss and tinnitus was 
granted.  The only matter before the Board is stated on the 
previous page.  In June 2004, the veteran testified at a 
video conference hearing before the undersigned; a transcript 
of that hearing is of record.  In September 2004, the Board 
remanded the claim for further development.  

In an August 2004 statement, the veteran indicated that he 
was seeking an increased rating for his hearing loss claim.  
This matter is not before the Board and is referred to the RO 
for further action. 


FINDINGS OF FACT

A chronic left knee disorder was not manifested in service, 
arthritis disease was not manifested in the first postservice 
year, and any current left knee disorder is not shown to be 
related to the veteran's service or to an injury therein.


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist him.  In letters dated in 
March and June 2002, September 2004, and January 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The September 2004 and January 2005 letters 
advised him to submit any evidence in his possession that 
pertains to his claim.  The claim was subsequently 
readjudicated by an October 2005 supplemental statements of 
the case (SSOC).   

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO and AMC prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

The veteran has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to his claim. (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such notice only becomes significant when there is 
an award of the benefit sought (compensation).  As the 
decision below is a denial rather than a grant of 
compensation, neither the rating of the disability at issue 
nor effective of award is relevant.  

Regarding VA's duty to assist, in June 2002, the RO requested 
treatment records from 1996 to 1998 from Dr. D.  In June 2002 
correspondence, the RO notified the veteran that such 
treatment records were not received and advised the veteran 
to contact Dr. D. and have the records sent to VA.  During 
the June 2004 video conference hearing, the veteran and his 
representative indicated that the veteran was treated for a 
left knee injury at the 93rd Evacuation Hospital in Long 
Binh, Vietnam and that the hospital records should be 
requested.  Although the veteran's Service Medical Records 
(SMR's) include unrelated treatment records from the 93rd 
Evacuation Hospital in Long Binh, in September 2004 and 
January 2005 correspondence, the AMC specifically requested 
the date (month and year) the veteran was treated for the 
claimed disorder at the 93rd Evacuation Hospital.  To date, 
the veteran has not provided the necessary dates of 
treatment.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  He 
must also be prepared to meet his obligations by cooperating 
with VA's efforts to acquire all medical evidence supporting 
a claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  The 
veteran has not identified any other pertinent evidence that 
remains outstanding.  He has been provided a VA examination.  
VA's duty to assist has been met.  Accordingly, the Board 
will address the merits of the claim.

II.  Factual Background

SMR's, including an April 1968 separation examination are 
negative for any complaints, treatment, or diagnoses of a 
left knee disorder.  

Post service medical records included April 2003 treatment 
records from the Houston VA Medical Center (VAMC) that 
recorded a history of extensive knee pain with effusion.  An 
MRI of the knee demonstrated a partial tear of the posterior 
horn of the lateral meniscus.  Plain films revealed some 
medial compartment arthritis.  The veteran underwent a left 
knee arthroscopy.  

A May 2004 private treatment record from Dr. R. G. included 
the diagnosis of degenerative joint disease (DJD) in the left 
knee medial compartment.  
 
On September 2005 VA examination, the veteran indicated that 
he was injured while working on a truck in Vietnam in the 
1960's.  He was given a wrap and approximately two weeks off.  
He underwent an arthroscopy in 1999 and again in 2003.  The 
assessment was left knee DJD of moderate severity.  The 
examiner opined that it is at least as likely as not that the 
veteran's left knee DJD is related to military service. 

In September 2006, the Board requested that an independent 
medical expert (IME) provide a medical opinion regarding the 
etiology of the veteran's left knee disorder.  In an IME 
opinion rendered in October 2006 by an Orthopedic Surgeon, 
the physician stated that he had reviewed all the records in 
this case.  The physician indicated that there were no 
records of treatment for a left knee injury or a note of any 
knee problem, joint, bone, or any other orthopedic problem on 
the separation physical.  The physician noted that the 
veteran first sought treatment in 1996 and underwent 
arthroscopic surgery on the left knee in 1999, and 2003.  At 
the time of the 2003 surgery there was chondromalacia of the 
lateral femoral and tibia surface, bone-on-bone cartilage 
absence on the medial surfaces with frayed posterior horn 
lateral meniscus damage, as well as degenerative fraying of 
the medial meniscus on the left knee.  In summary, the 
physician noted that medical records at the time of active 
duty did not show any significant knee problems.  It was 
noted on the surgery performed in 2003, that common arthritic 
changes were identified.  Therefore, the physician opined 
that it is less than likely that there is service connection 
between the claimed accident and the current knee problems.  
The physician further opined that it is more likely that if 
the knee problems had been present, they would have caused 
problems sooner rather than later.  The physician indicated 
that it was at least 30 years from the time of his military 
separation until he started having knee problems for which he 
required treatment.   

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, 
including arthritis may be presumptively service connected if 
manifested to a compensable degree in the first year 
following a veteran's separation from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as left knee DJD is diagnosed (and X-ray confirmed).  
Next, there must be evidence of disease or injury in-service.  
Although the veteran claims he was treated at the 93rd 
Evacuation Hospital for a left knee injury, his SMR's, 
specifically including his April 1968 separation examination 
are negative for any complaints, treatment, or diagnoses of a 
left knee disorder.  Consequently, it is not shown that a 
chronic bilateral knee disorder began in service, and has 
persisted since.  There is no competent evidence that DJD 
(arthritis) of the knees was manifested to a compensable 
degree in the first postservice year; the earliest the 
veteran claimed that that he sought treatment for his left 
knee was in 1996 (see June 2004 video conference hearing 
transcript).  Hence, service connection for arthritis of the 
knees on presumptive basis (under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.  
 
To establish service connection for a left knee disorder in 
these circumstances, there must be competent (medical) 
evidence of a nexus between the current disability and the 
complaints noted in service.  There is conflicting medical 
evidence as to whether the veteran's current knee disability 
is related to an event or injury in service.  In September 
2005, a VA examiner opined that it is at least as likely as 
not that the veteran's left knee DJD was related to military 
service.  The examiner did not provide any rationale for this 
opinion.  The Board initiated a request for an independent 
medical opinion to address the issue.  In October 2005, an 
Orthopedic Surgeon indicated that it was less likely that 
there was a connection between the claimed accident (in 
service) and the current knee problems.  The physician 
reasoned that if a knee problem was present, it would have 
caused problems sooner rather than later.  The physician 
specifically noted that it was at least 30 years from the 
time of military separation until the veteran started having 
knee problems which required treatment.  The physician also 
noted that the medical records at the time of active duty did 
not show any significant knee problems and that the 2003 
surgery showed common arthritic changes.  Upon close review 
of both opinions in light of the evidentiary record, the 
Board finds that the October 2006 IME opinion must be given 
the greater probative weight because it was based on a review 
of the entire record and it is accompanied by an explanation 
of the rationale.  That opinion is essentially to the effect 
that there is no nexus exists between the veteran's current 
left knee disability and his service, or injury therein.  In 
contrast, the VA examiner's medical opinion to the contrary 
did not have an explanation of the rationale.    

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current left knee 
disorder is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Based on the foregoing, the Board finds that there 
is a preponderance of the evidence against the claim, and it 
must be denied.  


ORDER

Service connection for a left knee disorder is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


